DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least some protrusions of the plurality of protrusions are configured to be capable of at least partially sinking with respect to the base body so that the protrusion amount of the at least some protrusions from the surface of the base body is reduced” in claims 5-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP 2004230041 A).
Regarding claim 1,  Hayashi discloses an artificial epidermis structure (Fig. 1, element 10), comprising: a base body (Fig. 8, element 12 or 20), and a plurality of protrusions (Fig. 8, elements 16A) that protrudes from a surface of the base body (paragraph 0018), wherein respective surface of a distal end portion (Fig. 8, element 16c; “upper end 16c of the pressing pin 16A is coated with a plastic (not shown), so that the coefficient of friction between the pressing pin 16A and the contact object 26 is the same as that of the above-described artificial skin 10 or the like”) and a base portion (Fig. 8, element 16A; “…rubber having high contractility is employed as the material of the pressing pin 16A…”) of the protrusion is different in friction coefficient (it is inherent that plastic coating of distal end 16c has a different friction coefficient the rubber material used in pressing pin 16A), and the protrusion is flexible (“rubber” having “high contractility”) or is capable of tilting with respect to the base body (paragraph 0016, 0028). 
Regarding claim 2, Hayashi discloses the artificial epidermis structure as applied to claim 1 above, wherein the friction coefficient of respective surface of the distal end portion (plastic coated) and the base portion of the protrusion (rubber) is different from the friction coefficient of the surface of the base body (silicone; paragraphs 0015, 0020, 0028). 
Regarding claim 3, Hayashi discloses the artificial epidermis structure as applied to claim 1, wherein the friction coefficient of the surface of the distal end portion of the protrusion is smaller than the friction coefficient of the surface of the base portion of the protrusion (paragraph 0015, 0020, 0028). Note that distal end portion 16c of protrusion 16A is rubber coated with plastic. Plastic has a smaller coefficient of friction than rubber.
Regarding claim 5, Hayashi discloses the artificial epidermis structure as applied to claim 1 above, wherein at least some protrusions of the plurality of protrusions are configured to be capable of at least partially sinking (buried) with respect to the base body so that the protrusion amount of the at least some protrusions from the surface of the base body is reduced (paragraph 0007-0008, 0012, 0019, 0023, 0026-0028).
Regarding claim 6, Hayashi discloses the artificial epidermis structure as applied to claim 2 above wherein at least some protrusions of the plurality of protrusions are configured to be capable of at least partially sinking (buried) with respect to the base body so that the protrusion amount of the at least some protrusions from the surface of the base body is reduced (paragraph 0007-0008, 0012, 0019, 0023, 0026-0028).
Regarding claim 7, Hayashi discloses the artificial epidermis structure as applied to claim 3 above wherein at least some protrusions of the plurality of protrusions are configured to be capable of at least partially sinking (buried) with respect to the base body so that the protrusion amount of the at least some protrusions from the surface of the base body is reduced (paragraph 0007-0008, 0012, 0019, 0023, 0026-0028).
Regarding claim 8, Hayashi discloses the artificial epidermis structure as applied to claim 4 above wherein at least some protrusions of the plurality of protrusions are configured to be capable of at least partially sinking (buried) with respect to the base body so that the protrusion amount of the at least some protrusions from the surface of the base body is reduced (paragraph 0007-0008, 0012, 0019, 0023, 0026-0028).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664